DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-41 are pending in this application.

Claim Objections
Claims 1, 3, 4, 5, 7, 9, 10, 15, 17, 18, 22, 24, 25, 26, 32, 34, 35, 36 are objected to because of the following informalities:  Applicant has used numbers and reference numbers to indicate structural elements/method steps in the claims. Structural elements/method steps of the claims must be disclosed by words, terms and phrases, not numbers and reference numbers. (See MPEP 714). Examination of the claims will be done using the words, terms and phrases provided by the applicant void of the reference numbers and references indicators provided. Appropriate correction is required.

As best can be understood a rejection on the merits is provided below.

Claims 1, 15, 22 and 32 is objected to because of the following informalities:  “an outsole upper face are provided” appears to be a typographic error.  Appropriate correction is required.

DRAWINGS

The drawings are objected to because Figures 1-11F contain multiple components/figures.  The examiner respectfully suggests applicant either use a bracket to show how the components/figures are interconnected or label the figures using different figure numbers for each figure (e.g. Fig. 1A, Fig. 1B, Fig 1C, etc.).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 4, 5, 6, 15, 16, 18, 22, 25, 32, 27, 35, 36, 37, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 15, 22, 32, the limitation “…a second surface profile which is complementary to the first surface profile.…” renders the claim indefinite because it is unclear what structural element or 

Regarding claims 1, 15, 22, 32, there is insufficient antecedent basis for the limitation “…the horizontal extension of the upper face of the outsole…” in the claim.  Appropriate correction is required.


Regarding claims 1, 15, 22, 32, there is insufficient antecedent basis for the limitation “…the horizontal extension of the sole section of the upper…” in the claim.  Appropriate correction is required.

Regarding claims 1, 15, 22, 32, there is insufficient antecedent basis for the limitation “…the horizontal extension of the midsole…” in the claim.  Appropriate correction is required.

Regarding claims 1, 15, 22, 32, the limitation “…this surface…”. renders the claim indefinite because it is unclear what structural element or what configuration of the structural element is disclosed by the phrase and what the applicant intends to claim as the invention. Applicant has claimed multiple surfaces in the claims ie a first surface, second surface, and, the surface. It is unclear which surface the term “this surface” pertains to. All structural elements of the invention must be clearly identified and positively recited in the claim language.  Appropriate clarification is required.

Regarding claims 4, 5, 6, 27, 35, 36, 37, the use of the term/s “…its; it…” require further clarification.  Examiner suggests applicant positively recites the structure to which “its/it” refers.  Appropriate clarification is required.

Regarding claim 1, 15, 22 and 32, the phrase “…can be …" renders the claim indefinite because applicant has not positively recited the structure of the claimed invention.  Appropriate clarification is required.

Regarding claim 4, 15, 18, 22, 25, 32, 35 the phrase “…a centered manner…” renders the claim indefinite because it is unclear what shape is disclosed by the term “manner”.  While “centered” is clear, the term “manner” is not definitive as a method step. 

Regarding claim 2, 16, 23, the limitation “…insignificantly compressed.…” renders the claim indefinite because it is unclear what structural element/method step or configuration of the structural element is disclosed by the phrase “insignificantly” and what the applicant intends to claim as the invention.  The applicant has not clearly and precisely defined the metes and bounds of the claimed invention. All structural elements of the invention must be clearly identified and positively recited in the claim language.  Appropriate clarification is required.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 



Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-41, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mohlmann US 20160029740 (herein after Mohlmann ‘740) in view of Mohlmann US 20140013632 (herein after Mohlmann ‘632).

Regarding claim 1, Mohlmann ‘740 discloses as best can be understood, a method for producing a shoe comprising an air pump device (Abstract, as seen in annotated Figures 1, 3 and 5) arranged in the heel region (as seen in annotated Figures 1, 3 and 5), the air pump device comprising at least one bellows (as best seen in Figures 1, 3 and 5), into which at least one air intake duct (as seen in annotated Figure 5) opens and to which at least one air-guiding duct (as seen in annotated Figure 1) which opens into the interior of the shoe is connected (as seen in annotated Figure 5), wherein an upper having an upper material section and a sole section having a lower face (as seen in annotated Figure 1), a midsole having an upper face (as seen in annotated Figure 1) and a lower face (as seen in annotated Figure 1), and an outsole (as seen in annotated Figure 5) having an upper face (as seen in annotated Figure 1) and the upper face of the outsole has (as seen in annotated Figure 1) a surface having (as seen in annotated Figure 1) a second surface profile which is complementary to the first surface profile at least in part such that the complementary surface regions of the second surface profile of the outsole (as seen in annotated Figure 1) and the first surface profile of the midsole completely surround the at least one recess (as seen in annotated Figure 3), and the lower face of the sole section of the upper has a surface having a second surface profile which is complementary to the first surface profile at least in part such that the (as seen in annotated Figure 1, 2, 3 and 5, paragraphs 0036, 0044 and 0066).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second connecting element.)][AltContent: textbox (First connecting element.)][AltContent: arrow][AltContent: textbox (Second surface profile)][AltContent: arrow][AltContent: textbox (First surface profile)][AltContent: arrow][AltContent: textbox (A midsole.)][AltContent: arrow][AltContent: textbox (An outsole upper face.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (An upper having an upper material section. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (At least one air intake duct. )][AltContent: textbox (At least one air-guiding duct which opens into the interior of the shoe. )][AltContent: arrow][AltContent: textbox (An upper face of the midsole. )][AltContent: arrow][AltContent: textbox (An outsole. )][AltContent: textbox (At least one bellows.)][AltContent: textbox (A sole section having a lower face. )]
    PNG
    media_image1.png
    737
    430
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    726
    293
    media_image2.png
    Greyscale

[AltContent: textbox (Reinforcement plate)][AltContent: arrow][AltContent: textbox (Outsole)][AltContent: arrow][AltContent: textbox (Midsole)][AltContent: textbox (At least one recess.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (An air pump device arranged in the heel region.)][AltContent: arrow]
    PNG
    media_image3.png
    716
    419
    media_image3.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Bellows)]

[AltContent: arrow][AltContent: textbox (Midsole)][AltContent: arrow][AltContent: textbox (Horizontal extension)][AltContent: arrow][AltContent: textbox (Recess)]
    PNG
    media_image4.png
    543
    470
    media_image4.png
    Greyscale


However, Mohlmann ‘740 does not specifically disclose wherein the lower face of the midsole has a surface having a first surface profile and at least one recess bordering this surface for receiving the at least one bellows of the air pump device, the at least one recess for receiving the at least one bellows of the air pump device is completely enclosed.

Mohlmann ‘632 teaches the lower face of the midsole has a surface having a first surface profile and at least one recess bordering this surface for receiving the at least one bellows of the air pump device (as seen in annotated Figures 2 and 3), the at least one recess for receiving the at least one bellows of the air pump device is completely enclosed.

[AltContent: textbox (Recess that completely encloses the bellows.)][AltContent: arrow][AltContent: textbox (At least one bellows of the air pump device.)][AltContent: arrow]
    PNG
    media_image5.png
    441
    458
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    509
    424
    media_image6.png
    Greyscale

Mohlmann ‘740 is analogous art to the claimed invention as it relates to sole structures and
methods of making embedded pump devices within a footwear sole; and, Mohlmann ‘632 is analogous art to the claimed invention in that it provides a manner for constructing an air pumping device within the heel of a sole structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of  Mohlmann ‘740 having a lower face of the midsole with a surface having a first surface profile and at least one recess bordering this surface for receiving the at Mohlmann ‘632, in order to form a sole with an air pumping device that can be secured within the heel of the footwear to achieve to regulate air coming into and out of the bellows to regulate and circulate air through the interior of the shoe when the wearer is walking; and, the substitution of one sole structure for another would be a simple substitution of one known element (the air pumping device of Mohlmann ‘740) for another (air pumping device of Mohlmann ‘632) to obtain predictable results, improving the ventilation and circulation air through the footwear of Mohlmann ‘740.

Regarding claim 2, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that the injection pressure is selected depending on the material of the midsole such that the cavity formed by the recess for receiving the at least one bellows of the air pump device is not compressed or is only insignificantly compressed (paragraph 0013 of Mohlmann ‘632). {00894020}3  

Regarding claim 3, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that respectively, the upper is positioned on a last such that the lower face of the sole section points upwards (as best seen in Figure 2 of Mohlmann ‘740).  

Regarding claim 4, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that respectively, the midsole is applied in a centered manner by it being positioned using markings or projections on the lower face of the sole section of the upper or on the upper face of the outsole (as seen in Figures 1, 2 and 3 of Mohlmann ‘740).  

Regarding claim 5, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that an upper is provided which has a first air intake duct extending from the sole section along its upper material section comprising an air intake opening spaced apart from the sole section (as seen in annotated Figures 1 and 3 of Mohlmann ‘740) and a first connecting element arranged on the sole section (Claim 2 of Mohlmann ‘740), a midsole (as seen  Mohlmann ‘740) is provided which has, on its upper face (as seen in annotated Figures 1, 2 and 3, paragraph 0057, 0066 of Mohlmann ‘740), a second connecting element connected to a second air intake duct of the air pump device, the first and the second connecting element are interconnected in order to connect the second air intake duct of the midsole to the first air intake duct of the upper (as seen in annotated Figures 1 and 3 of Mohlmann ‘740).  

Regarding claim 6, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that an upper is provided which has a first air intake duct extending along its heel region (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).  

Regarding claim 7, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that the upper face of the midsole comprises the surface having the first surface profile (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) and the lower face of the sole section of the upper comprises the surface having the second surface profile (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), such that the complementary surface regions of the first surface profile of the upper face of the midsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) and the second surface profile of the lower face of the sole section are adhered (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).

Regarding claim 8, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that the sole section of the upper comprises an insole which is reinforced in the heel region above the at least one recess containing the at least one bellows of the air pump device (paragraph 0061 of Mohlmann ‘740) and is designed as a rigid pressure plate (10, paragraph 0061 of Mohlmann ‘740) which covers the at least one recess (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740). {00894020}4  

Regarding claim 9, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that the lower face of the midsole comprises the  Mohlmann ‘740) and the upper face of the outsole comprises the surface having the second surface profile (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), such that the complementary surface regions of the first surface profile of the lower face of the midsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) and the second surface profile of the upper face of the outsole are adhered when the upper having the applied midsole is pressed onto the upper face of the outsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).  

Regarding claim 10, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that the midsole is adhered to the lower face of the sole section (paragraph 0066 of Mohlmann ‘740).  

Regarding claim 11, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that the outsole is provided in the base element of the injection mold by the outsole being produced in the base element by injection molding or casting (paragraph 0036, 0044 and 0052 of Mohlmann ‘740).  

Regarding claim 12, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that an outsole is provided which projects beyond the outer edge of the midsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).  However, the combined references do not specifically disclose the distance between the outer edge of the outsole and the outer edge of the midsole is between 5% and 20% of the length of the shoe.  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Mohlmann ‘740 having the distance between the outer edge of the outsole and the outer edge of the midsole being between 5% and 20% of the length of the shoe, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having the distance between the outer edge of the outsole and the outer edge of the midsole being between 5% and 20% of the length of the shoe would provide a complimentary surface to attach the outsole and midsole and completely enclose the bellows that is secured in the heel.


Regarding claim 13, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that a midsole is provided which consists of a plastics (paragraph 0013) foam (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).  However, the combined references do not specifically disclose the plastic foam having a Shore A hardness of between 40 and 60 Shore.  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Mohlmann ‘740 using a plastics foam with a Shore A hardness of between 40 and 60 Shore, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Using a plastics foam to construct the midsole with a Shore A hardness of between 40 


Regarding claim 14, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that a midsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) is provided comprising a recess arranged in the heel region for receiving a bellows of the air pump device (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740),wherein the bellows are formed by the recess that is covered by the lower face of the sole section or the upper face of the outsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), respectively, and {00894020}5wherein a section of the at least one air intake duct and a section of the at least one air-guiding duct opening into the interior of the shoe are formed in the midsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740). However, the combined references do not specifically disclose wherein the recess extends horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole.   

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Mohlmann ‘740 having the recess extends horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through  routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having the recess extending horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of 

Regarding claim 15, Mohlmann ‘740 discloses as best can be understood, method for producing a shoe comprising an air pump device arranged in the heel region (Abstract, as seen in annotated Figures 1, 3 and 5), the air pump device comprising at least one bellows (Abstract, as seen in annotated Figures 1, 3 and 5), into which at least one air intake duct opens (as seen in annotated Figure 5) and to which at least one air-guiding duct which opens into the interior of the shoe is connected (as seen in annotated Figure 5), wherein an upper (as seen in annotated Figure 1, 3 and 5) having an upper material section (as seen in annotated Figure 1, 3 and 5) and a sole section (as seen in annotated Figure 1, 3 and 5) having a lower face (as seen in annotated Figure 1, 3 and 5), a midsole having an upper face (as seen in annotated Figure 1, 3 and 5) and a lower face (as seen in annotated Figure 1, 3 and 5), and an outsole having an upper face (as seen in annotated Figure 1, 3 and 5) are provided, wherein either the lower face of the midsole has a surface having a first surface profile (as seen in annotated Figure 1) and at least one recess bordering this surface for receiving the at least one bellows of the air pump device (as seen in annotated Figure 2), and the upper face of the outsole has a surface having a second surface profile which is complementary (as seen in annotated Figure 1), and the lower face of the sole section of the upper has a surface having a second surface profile which is complementary to the first surface profile at least in part such that the complementary surface regions of the second surface profile of the sole section and the first surface profile of the midsole completely surround the at least one recess (as seen in annotated Figure 1), wherein the horizontal extension of the upper face of the outsole and the horizontal extension of the sole section of the upper are greater than the horizontal extension of the midsole such that the midsole can be positioned so as to be centered between the outsole and the upper such that the outsole (as seen in annotated Figure 2) and the upper protrude beyond the outer edge of the midsole on all sides (as seen in annotated Figure 1, 3 and 5), wherein, for connecting the upper (paragraph 0066), the midsole and the outsole, {00894020}6the midsole is applied in a centered manner to the upper face of the outsole (as seen in annotated Figure 1, 3 and 5) and the outsole (as seen in annotated Figure 1, 3 and 5 as seen in annotated Figure 1, 3 and 5) having the applied midsole is applied to the lower face of the sole section 

However, Mohlmann ‘740 does not specifically disclose the first surface profile at least in part such that the complementary surface regions of the second surface profile of the outsole and the first surface profile of the midsole completely surround the at least one recess, or the upper face of the midsole has a surface having a first surface profile and at least one recess bordering this surface for receiving the at least one bellows of the air pump device.

Mohlmann ‘632 teaches the first surface profile at least in part such that the complementary surface regions of the second surface profile of the outsole and the first surface profile of the midsole completely surround the at least one recess, or the upper face of the midsole has a surface having a first surface profile and at least one recess bordering this surface for receiving the at least one bellows of the air pump device (as seen in annotated Figures 2 and 3).
 
Mohlmann ‘740 is analogous art to the claimed invention as it relates to sole structures and


It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of  Mohlmann ‘740 having a lower face of the midsole with a surface having a first surface profile and at least one recess bordering this surface for receiving the at least one bellows of the air pump device, as taught by Mohlmann ‘632, in order to form a sole with an air pumping device that can be secured within the heel of the footwear to achieve to regulate air coming into and out of the bellows to regulate and circulate air through the interior of the shoe when the wearer is walking; and, the substitution of one sole structure for another would be a simple substitution of one known element (the air pumping device of Mohlmann ‘740) for another (air pumping device of Mohlmann ‘632) to obtain predictable results, improving the ventilation and circulation air through the footwear of Mohlmann ‘740.

Regarding claim 16, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that the injection pressure is selected depending on the material of the midsole such that the cavity formed by the recess for receiving the at least one bellows of the air pump device is not compressed or is only insignificantly compressed (paragraph 0013 of Mohlmann ‘632).  

Regarding claim 17, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that the upper is positioned on a last such that the lower face of the sole section points upwards (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).  

Regarding claim 18, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that the midsole is applied in a centered manner by  Mohlmann ‘740).  

Regarding claim 19, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that an outsole is provided which projects beyond the outer edge of the midsole on all sides (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740). However, the combined references do not specifically disclose wherein the recess extends horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole, the distance between the outer edge of the outsole and the outer edge of the midsole is between 5% and 20% of the length of the shoe. {00894020}7  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Mohlmann ‘740 having the distance between the outer edge of the outsole and the outer edge of the midsole being between 5% and 20% of the length of the shoe, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having the distance between the outer edge of the outsole and the outer edge of the midsole being between 5% and 20% of the length of the shoe would provide a complimentary surface to attach the outsole and midsole and completely enclose the bellows that is secured in the heel.

Regarding claim 20, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that a midsole is provided which consists of a 

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Mohlmann ‘740 using a plastics foam with a Shore A hardness of between 40 and 60 Shore, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Using a plastics foam to construct the midsole with a Shore A hardness of between 40 and 60 Shore would provide a complimentary surface to attach the outsole and midsole and completely enclose the bellows that is secured in the heel.


Regarding claim 21, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that a midsole is provided comprising a recess arranged in the heel region for receiving a bellows of the air pump device, wherein the bellows are formed by the recess that is covered by the lower face of the sole section or the upper face of the outsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), respectively, and wherein a section of the at least one air intake duct and a section of the at least one air-guiding duct opening into the interior of the shoe are formed in the midsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).  However, the combined references do not specifically disclose wherein the recess extends horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Mohlmann ‘740 having the recess extends horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through  routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having the recess extending horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole would maintain the soles integrity and prevent the bellows from obstructing the soles resiliency.

Regarding claim 22, Mohlmann ‘740 discloses as best can be understood, a method for producing a shoe comprising an air pump device arranged in the heel region (Abstract, as seen in annotated Figure 1, 2, 3 and 5), the air pump device comprising at least one bellows (as seen in annotated Figure 1, 2, 3 and 5), into which at least one air intake duct opens and to which at least one air-guiding duct which opens into the interior of the shoe is connected (as seen in annotated Figure 1, 3 and 5), wherein an upper having an upper material section and a sole section having a lower face (as seen in annotated Figure 1, 3 and 5), a midsole having an upper face and a lower face (as seen in annotated Figure 1, 3 and 5), and an outsole having an upper face are provided (as seen in annotated Figure 1, 3 and 5), wherein the upper face of the midsole has a surface having a first surface profile and at least one recess bordering this surface for receiving the at least one bellows of the air pump device (as seen in annotated Figure 1, 3 and 5), and the lower face of the sole section of the upper has a surface having a second surface profile which is complementary (as seen in annotated Figure 1, 3 and 5), wherein the horizontal extension of the 

However, Mohlmann ‘740 does not specifically disclose the midsole and the second surface profile of the lower face of the sole section are adhered such that the at least one recess for receiving the at least one bellows of the air pump device is completely enclosed, the first surface profile at least in part such that the complementary surface regions of the second surface profile of the sole section and the first surface profile of the midsole completely surround the at least one recess.

Mohlmann ‘632 teaches the midsole and the second surface profile of the lower face of the sole section are adhered such that the at least one recess for receiving the at least one bellows of the air pump device is completely enclosed, the first surface profile at least in part such that the complementary surface regions of the second surface profile of the sole section and the first surface profile of the midsole completely surround the at least one recess (as seen in annotated Figures 2 and 3).
 
Mohlmann ‘740 is analogous art to the claimed invention as it relates to sole structures and
methods of making embedded pump devices within a footwear sole; and, Mohlmann ‘632 is analogous art to the claimed invention in that it provides a manner for constructing an air pumping device within the heel of a sole structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of  Mohlmann ‘740 having a lower face of the midsole with a surface having a first surface profile and at least one recess bordering this surface for receiving the at least one bellows of the air pump device, as taught by Mohlmann ‘632, in order to form a sole with an air pumping device that can be secured within the heel of the footwear to achieve to regulate air coming into and out of the bellows to regulate and circulate air through the interior of the shoe when the wearer is walking; and, the substitution of one sole structure for another would be a simple substitution of one known element (the air pumping device of Mohlmann ‘740) for another (air pumping device of Mohlmann ‘632) to obtain predictable results, improving the ventilation and circulation air through the footwear of Mohlmann ‘740.  

Regarding claim 23, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that the injection pressure is selected depending on the material of the midsole such that the cavity formed by the recess for receiving the at least one bellows of the air pump device is not compressed or is only insignificantly compressed (paragraph 0013 of Mohlmann ‘632).  

Regarding claim 24, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that the upper is positioned on a last such that the lower face of the sole section points upwards (as best seen in Figure 2 of Mohlmann ‘740).  

Regarding claim 25, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that the midsole is applied in a centered manner by  Mohlmann ‘740).  

Regarding claim 26, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that {00894020}9an upper (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) is provided which has a first air intake duct (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) extending from the sole section along its upper material section (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) comprising an air intake opening spaced apart from the sole section (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) and a first connecting element arranged on the sole section (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), a midsole is provided which has, on its upper face, a second connecting element (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) connected to a second air intake duct of the air pump device (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), the first and the second connecting element are interconnected in order to connect the second air intake duct of the midsole to the first air intake duct of the upper (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).  

Regarding claim 27, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that an upper is provided which has a first air intake duct extending along its heel region (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).  

Regarding claim 28, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that the sole section of the upper comprises an insole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740 as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) which is reinforced in the heel region above the at least one recess containing the at least one bellows of the air pump device (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) and is designed as a rigid pressure plate which covers the at least one recess (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).  

 that an outsole is provided which projects beyond the outer edge of the midsole on all sides (as seen in annotated Figure 2 of Mohlmann ‘740). However, the combined references do not specifically disclose wherein the recess extends horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole, the distance between the outer edge of the outsole and the outer edge of the midsole is between 5% and 20% of the length of the shoe.  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Mohlmann ‘740 having the distance between the outer edge of the outsole and the outer edge of the midsole being between 5% and 20% of the length of the shoe, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having the distance between the outer edge of the outsole and the outer edge of the midsole being between 5% and 20% of the length of the shoe would provide a complimentary surface to attach the outsole and midsole and completely enclose the bellows that is secured in the heel.

Regarding claim 30, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that a midsole is provided which consists of a plastics (paragraph 0013) foam.  However, the combined references do not specifically disclose the plastic having a Shore A hardness of between 40 and 60 Shore.  


of the invention to have constructed the sole of Mohlmann ‘740 using a plastics foam with a Shore A hardness of between 40 and 60 Shore, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Using a plastics foam to construct the midsole with a Shore A hardness of between 40 and 60 Shore would provide a complimentary surface to attach the outsole and midsole and completely enclose the bellows that is secured in the heel.

Regarding claim 31, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that a midsole is provided comprising a recess arranged in the heel region for receiving a bellows of the air pump device (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), {00894020}10wherein the bellows are formed by the recess that is covered by the lower face of the sole section and wherein a section of the at least one air intake duct (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) and a section of the at least one air-guiding duct opening into the interior of the shoe are formed in the midsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).  However, the combined references do not specifically disclose wherein the recess extends horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Mohlmann ‘740 having the recess extends horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from  where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through  routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having the recess extending horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole would maintain the soles integrity and prevent the bellows from obstructing the soles resiliency.

Regarding claim 32, Mohlmann ‘740 discloses as best can be understood, method for producing a shoe comprising an air pump device arranged in the heel region (Abstract, as seen in annotated Figures 1, 3 and 5), the air pump device comprising at least one bellows (as seen in annotated Figures 1, 3 and 5), into which at least one air intake duct opens (as seen in annotated Figures 1, 3 and 5) and to which at least one air-guiding duct which opens into the interior of the shoe is connected (as seen in annotated Figure 5), wherein an upper having an upper material section and a sole section having a lower face (as seen in annotated Figures 1, 3 and 5), a midsole (as seen in annotated Figures 1, 3 and 5) having an upper face and a lower face (as seen in annotated Figures 1, 3 and 5), and an outsole having an upper face are provided (as seen in annotated Figures 1, 3 and 5), wherein the lower face of the midsole has a surface having a first surface profile and at least one recess bordering this surface for receiving the at least one bellows of the air pump device (as seen in annotated Figure 2), and the upper face of the outsole has a surface having a second surface profile which is complementary (as seen in annotated Figure 1, 2, 3 and 5), wherein the horizontal extension of the upper face of the outsole (as seen in annotated Figure 2) and the horizontal extension of the sole section of the upper are greater than the horizontal extension of the midsole such that the midsole can be positioned so as to be centered between the outsole (as seen in annotated Figure 2) and the upper such that the outsole and90 the upper protrude  Mohlmann ‘740) to the lower face of the sole section of the upper and the upper having the applied midsole is pressed onto the upper face of the outsole (as seen in annotated Figure 1, 3 and 5), the outsole previously being provided in a base element of an injection mold (paragraph 0066 and paragraph 0044), and {00894020}11wherein the complementary surface regions of the first surface profile of the lower face of the midsole (as seen in annotated Figure 1, 3 and 5) and the second surface profile of the upper face of the outsole are adhered (paragraph 0044) such that the upper, the midsole (as seen in annotated Figure 1, 3 and 5) and the outsole (as seen in annotated Figure 1, 3 and 5) are enclosed by an injection mold and the surface regions of the upper face of the outsole not covered by the midsole (paragraph 0044), the lateral outer surfaces of the midsole (as seen in annotated Figure 1, 3 and 5) and the lower face (as seen in annotated Figure 1, 3 and 5) and adjacent lateral surface regions of the upper are over molded with an edge sole region plastic in order to interconnect the outsole (paragraph 0044 and 0066), the midsole and the upper by forming an edge sole region (as seen in annotated Figure 1, 2, 3 and 5, paragraphs 0036, 0044 and 0066).  

However, Mohlmann ‘740 does not specifically disclose at least one recess for receiving the at least one bellows of the air pump device is completely enclosed, the first surface profile at least in part such that the complementary surface regions of the second surface profile of the outsole and the first surface profile of the midsole completely surround the at least one recess. 

Mohlmann ‘632 teaches at least one recess for receiving the at least one bellows of the air pump device is completely enclosed, the first surface profile at least in part such that the complementary surface regions of the second surface profile of the outsole and the first surface profile of the midsole completely surround the at least one recess (as seen in annotated Figures 2 and 3). 
 
Mohlmann ‘740 is analogous art to the claimed invention as it relates to sole structures and
Mohlmann ‘632 is analogous art to the claimed invention in that it provides a manner for constructing an air pumping device within the heel of a sole structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of  Mohlmann ‘740 having a lower face of the midsole with a surface having a first surface profile and at least one recess bordering this surface for receiving the at least one bellows of the air pump device, as taught by Mohlmann ‘632, in order to form a sole with an air pumping device that can be secured within the heel of the footwear to achieve to regulate air coming into and out of the bellows to regulate and circulate air through the interior of the shoe when the wearer is walking; and, the substitution of one sole structure for another would be a simple substitution of one known element (the air pumping device of Mohlmann ‘740) for another (air pumping device of Mohlmann ‘632) to obtain predictable results, improving the ventilation and circulation air through the footwear of Mohlmann ‘740.

Regarding claim 33, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that the injection pressure is selected depending on the material of the midsole such that the cavity formed by the recess for receiving the at least one bellows of the air pump device is not compressed or is only insignificantly compressed (paragraph 0013 of Mohlmann ‘632).  

Regarding claim 34, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that the upper is positioned on a last such that the lower face of the sole section points upwards (paragraph 0013 of Mohlmann ‘632).  

Regarding claim 35, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that the midsole is applied in a centered manner by  Mohlmann ‘740).  

Regarding claim 36, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that an upper is provided which has a first air intake duct extending from the sole section along its upper material section (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) comprising an air intake opening spaced apart from the sole section (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) and a first connecting element arranged on the sole section (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), a midsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) is provided which has, on its upper face (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), a second connecting element connected to a second air intake duct of the air pump device (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740 as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), the first and the second connecting element (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) are interconnected in order to connect the second air intake duct of the midsole to the first air intake duct of the upper (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740). {00894020}12  

Regarding claim 37, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that an upper is provided which has a first air intake duct extending along its heel region (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).  

Regarding claim 38, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that the outsole is provided in the base element of the injection mold by the outsole being produced in the base element by injection molding or casting (paragraph 0036, 0044 and 0052 of Mohlmann ‘740).  

Regarding claim 39, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that an outsole (as seen in annotated Figures 1, 2  Mohlmann ‘740) is provided which projects beyond the outer edge of the midsole on all sides (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740). However, the combined references do not specifically disclose wherein the recess extends horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole,  that the distance between the outer edge of the outsole and the outer edge of the midsole is between 5% and 20% of the length of the shoe.  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Mohlmann ‘740 having the distance between the outer edge of the outsole and the outer edge of the midsole being between 5% and 20% of the length of the shoe, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having the distance between the outer edge of the outsole and the outer edge of the midsole being between 5% and 20% of the length of the shoe would provide a complimentary surface to attach the outsole and midsole and completely enclose the bellows that is secured in the heel.
.

Regarding claim 40, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that a midsole is provided which consists of a plastics (pargraph 0013) foam.  However, the combined references do not specifically disclose the plastic having a Shore A hardness of between 40 and 60 Shore.  


of the invention to have constructed the sole of Mohlmann ‘740 using a plastics foam with a Shore A hardness of between 40 and 60 Shore, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Using a plastics foam to construct the midsole with a Shore A hardness of between 40 and 60 Shore would provide a complimentary surface to attach the outsole and midsole and completely enclose the bellows that is secured in the heel.

Regarding claim 41, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that a midsole is provided comprising a recess (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) arranged in the heel region for receiving a bellows of the air pump device (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), wherein the recess extends horizontally at the sides at the back of the shoe (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), wherein the bellows are formed by the recess that is covered by the upper face of the outsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) and wherein a section of the at least one air intake duct (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740 as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) and a section of the at least one air-guiding duct opening into the interior of the shoe are formed in the midsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA L HOEY/Primary Examiner, Art Unit 3732